I cannot concur in so much of the opinion of the majority as holds that the delay in bringing this action can tend to defeat the claim of the plaintiff and that delay in bringing the action is legitimate argument for the defendant.
The argument is in the nature of laches. The delay has been for six years. For three years of that time the infant could not have even applied for a guardian to bring his action. The argument applies to the whole six years. The laches, if any, is the delay of his father and mother.
I know of no case and no authority for attributing the laches of the father and mother to the infant. I do not think the case of Barnwell v. Barnwell, 11 S.C. Eq. (2 Hill Ch.) 228, cited by appellant, is authority for the position. In that case the infant had been of age for nineteen years before action was brought. The Court speaks of payment to the father as such as payment to a stranger.
I can not hold that laches of a stranger can be attributed to an infant. It might be that lapse of time may be a shield to the defendant and explain loss of evidence, but here it was used as a sword to destroy the bona fides of the plaintiff in bringing the action.